Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-3 in the reply filed on 08/04/2022 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Jindo et al. (US20140079946, hereinafter referred to as Jindo).
Regarding claim 1, Jindo discloses an aluminum nitride-based sintered compact, comprising (see Jindo at the Abstract, disclosing a structure including … a main phase of aluminum nitride): aluminum nitride crystal particles comprising Mg (see Jindo at the Abstract, disclosing a stricture including … a main phase of magnesium-aluminum oxynitride); composite oxide comprising a rare earth element and Al (see Jindo at the Abstract, disclosing a rare-earth alumninum composite oxide), the composite oxide having a garnet crystal structure (see Jindo at the Abstract, disclosing a garnet-type crystal structure); and composite oxynitride comprising Mg and Al (see Jindo at the Abstract, disclosing a stricture including … a main phase of magnesium-aluminum oxynitride, which Examiner notes comprises both Mg and Al), the composite oxide and the composite oxynitride being interspersed as particles between the aluminum nitride crystal particles (see Jindo at the Abstract and Fig. 1, disclosing layer 12 contains magnesium-aluminum oxynitride, and layer 14 contains aluminum nitride and a ground boundary phase of rare-earth aluminum composite oxides. Jindo further discloses a reaction layer 15 is an aluminum nitride layer containing a smaller amount of grain boundary phase 18 … the reaction layer is formed during the sintering by diffusing the grain boundary phase 18 and the first structure 12. Examiner notes the aluminum nitride of layer 15 contains particles of the compoxite oxide because it is made by sintering between layers 12 and 14, and thus is an aluminum nitride comprising particles of composite oxide and composite oxynitride interspersed as particles between the aluminum nitride partciles as shown in Fig. 1.).
Regarding claim 2, Jindo discloses the composite oxide comprises Y (see Jindo at [0058], disclosing Y2O3 is used in examples 1-3. Examiner notes Y2O3 comprises Y.). 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teratani et al. (US20060217259, hereinafter referred to as Teratani).
Regarding claim 1, Teratani discloses an aluminum nitride-based sintered compact, comprising (see Teratani at the Abstract, disclosing an aluminum nitride sintered body): aluminum nitride crystal particles comprising Mg (see Teratani at the Abstract, disclosing the body contains 0.4 to 2.5 wt% magnesium); composite oxide comprising a rare earth element and Al (see Teratani at the Abstract, disclosing the body contains 2.0 to 5.0 wt% yttrium). 
While Teratani does not explicitly disclose the composite oxide having a garnet crystal structure, this is an inherent property and the composition disclosed by Teratani would naturally have a garnet crystal structure. The composition disclosed by Teratani is substantially similar to the instantly claimed composition as detailed above. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Teratani does not explicitly disclose the composite comprises oxynitride comprising Mg and Al, the composition disclosed by Teratani would naturally comprise oxynitrides comprising Mg and Al. The composition disclosed by Teratani is substantially similar to the instantly claimed composition as detailed above. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
Teratani does not explicitly disclose the composite oxide and the composite oxynitride being interspersed as particles between the aluminum nitride crystal particles, however, the composition disclosed by Teratani would naturally have the composite oxide and the composite oxynitride being interspersed as particles between the aluminum nitride crystal particles because the composition disclosed by Teratani is substantially similar to the instantly claimed composition as detailed above. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, Teratani discloses the composite oxide comprises Y (see Teratani at the Abstract, disclosing the body contains 2.0 to 5.0 wt% yttrium). 
Regarding claim 3, Teratani discloses a content of Mg in the aluminum nitride crystal particles falls in a range of 0.1 mol% or more and 1.0 mol% or less, based on a total of all metal elements contained in the aluminum nitride crystal particles taken as 100 mol% (see Teratani at Pg. 5, Table 1, Example 11, disclosing an example of an aluminum nitride body which is made with 0.80 mol% MgO.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731